11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Richard Wayne Garza,                          * From the 35th District Court
                                                of Brown County,
                                                Trial Court No. CR24923.

Vs. No. 11-18-00061-CR                        * April 25, 2019

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has considered Richard Wayne Garza’s motion to withdraw his
appeal and concludes that the motion should be granted.           Therefore, in
accordance with this court’s opinion, the appeal is dismissed.